Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the arguments are found persuasive. Specifically, the instant application requires that both the first and second start signal lines at least partially overlap each of the first and second output electrodes. However, based on a combination of Shin in view Kim, such a configuration is not taught. For example, even if GVST1 of Shin is moved to the right side of the drivers per teachings of Kim, while it would overlap the first output electrode, it would not at least partially overlap the second output electrodes. Meanwhile, Kim is silent on a relationship between a plurality of gate start signal lines. As such, the limitation “the first start signal line is at least partially overlapped with each of the plurality of first output electrodes, and is at least partially overlapped with each of the plurality of second output electrodes; and the second start signal line is at least partially overlapped with each of the plurality of first output electrodes, and is at least partially overlapped with each of the plurality of second output electrodes” is found to be novel and non-obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEPEHR AZARI/Primary Examiner, Art Unit 2621